813 F.2d 349
38 Ed. Law Rep. 421
SHERMAN COLLEGE OF STRAIGHT CHIROPRACTIC;  StraightChiropractic Academic Standards Association, Inc.,a Pennsylvania Corporation, Plaintiffs-Appellants,v.AMERICAN CHIROPRACTIC ASSOCIATION, INC., the Council onChiropractic Education, Inc., National Board ofChiropractic Examiners, and Sid E.Williams, Defendants-Appellees.
No. 86-8226.
United States Court of Appeals,Eleventh Circuit.
March 27, 1987.

John C. Butters, Atlanta, Ga., for plaintiffs-appellants.
Donald F. Walton, Atlanta, Ga., for Williams.
Hugh W. Gilbert, Atlanta, Ga., for Am. Chiropractic Assn.
Paul E. Goodspeed, H. Thomas Coghill, Denver, Colo. Sigmund Timberg, Washington, D.C., for Nat'l Bd. of Chiro.  Exam.
C. Coleman Bird, Washington, D.C., for C. on Chiro.  Ed.
Appeal from the United States District Court for the Northern District of Georgia;  Orinda D. Evans, Judge.
Before TJOFLAT and HILL, Circuit Judges, and LYNNE*, Senior District Judge.
PER CURIAM:


1
Oral argument was heard in this case in Atlanta, Georgia on November 19, 1986.  The record, briefs, and arguments of counsel have been carefully considered.  The judgment of the district court is affirmed on the basis of the order of the Honorable Orinda D. Evans, dated and filed January 9, 1986, published as Sherman College v. American Chiropractic Association, Inc., 654 F.Supp. 716 (N.D.Ga.1987).



*
 Honorable Seybourn H. Lynne, Senior U.S. District Judge for the Northern District of Alabama, sitting by designation